Citation Nr: 1104444	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-40 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for paralysis of the right upper extremity.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for spastic hemiparesis of the right lower 
extremity.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

The Veteran and an observer


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision by the above-referenced 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
Veteran testified at a videoconference hearing held in October 
2010, before the undersigned Acting Veterans Law Judge.  The 
transcript from that hearing has been reviewed and has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that the RO erred by failing to grant 
benefits pursuant to 38 U.S.C.A. § 1151 for paralysis of his 
right upper extremity and spastic hemiparesis of his right lower 
extremity.  Specifically, he maintains that these disorders 
resulted from VA surgery performed in February 2008.  

At his October 2010 videoconference hearing, the Veteran 
testified that he had an upcoming medical appointment scheduled 
for November 2010 at the VA Medical Center in Houston and wished 
to submit a treatment record for this visit.  Records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, AMC/RO should obtain a copy of this 
report as it may contain medical findings and other conclusions 
that might be determinative in the disposition of the claims.  

Further review of the record discloses that the Veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits and that these records are not found in the claims 
files.  Where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that agency 
may be relevant, VA has a duty to acquire a copy of the decision 
granting SSA disability benefits, and the supporting medical 
documents on which that determination was based.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Although any SSA decision 
would not be controlling, these records are potentially relevant 
and must be obtained.  

Furthermore, a Veterans Claims Assistance Act of 2000 (VCAA) 
notice letter has not been issued to the Veteran with regard to 
his TDIU claim.  This deficiency should be corrected on remand.  
Indeed, because the Veteran's claim for a TDIU is inextricably 
intertwined with the pending § 1151 claims, it is appropriate to 
defer final consideration of the TDIU issue until the development 
requested herein is complete.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  Accordingly, a decision on the TDIU issue is deferred 
pending completion of the actions requested below.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue to the Veteran 
a VCAA notice letter pertaining to his TDIU 
claim.  

2.  The AMC/RO must also request from the 
SSA complete copies of any disability 
determination(s) it has made concerning the 
Veteran as well as copies of the medical 
records that served as the basis for any 
such decision(s).  

3.  In addition, the AMC/RO should obtain 
copies of previously unobtained records of 
right upper extremity and right lower 
extremity treatment that the Veteran may 
have recently received, including but not 
limited to any such medical care rendered 
to him at the VA Medical Center in Houston, 
Texas, since November 2010.

The AMC/RO should also obtain the operative 
report, discharge summary, progress notes, 
medication orders, and nursing notes, for 
the surgical treatment rendered to the 
Veteran at the VA hospital in Little Rock, 
Arkansas in February 2008.  

Document all attempts to obtain such 
records.  If the AMC/RO is unable to obtain 
any pertinent evidence identified by the 
Veteran, so inform him and request that he 
obtain and submit it.  If any records are 
unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this(these) fact(s) in the claims 
file.  All such available documents should 
be associated with the Veteran's claims 
file.  See 38 U.S.C.A. § 5103A(b).  

4.  Thereafter, readjudicate both § 1151 
claims as well as the TDIU issue on appeal.  
If any of these benefits sought on appeal 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence as well as the 
applicable law and regulations considered 
pertinent to these issues.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


